DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26–29, 40–42, 43–45 and claims 46–48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May. 17, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 30, 32–35 are rejected under 35 U.S.C. 103 as being obvious over Luthi, US 3,837,499 A (“Luthi”) in view of Watson, US 3,175,691 A (“Watson”). 
Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Luthiin view of Watson and Giasson.
Regarding Claim 30: 
Luthi discloses the claimed limitation of a rotary drum filter removable filter plate assembly (as shown in Luthi Fig. 3). Luthi Fig. 3. Luthi’s rotary drum filter removable filter plate assembly comprises a filter plate (Luthi’s cover plate 56) having a leading end (edges 82) distally disposed from a trailing end (edges 84). Id. at Fig. 6, col. 5, ll. 40–52.  

    PNG
    media_image1.png
    526
    535
    media_image1.png
    Greyscale

Luthi does not disclose an engagement assembly comprising: an engager and an engager holder supporting the engager. Luthi does not disclose the engager is configured to move in an axial direction, a radial direction, a lateral direction, a combination of an axial direction and a radial direction, a combination of an axial direction and a lateral direction, a combination of a radial direction and a lateral direction, or a combination thereof. Luthi also does not disclose that in a closed position the engager is extended under a first shelf of a mounting clip and the leading end or the trailing end of the filter plate overlies the first shelf of the mounting clip.
Both Luthi and Watson are directed to rotary drum filters. Watson Fig. 4, col. 1, ll. 13–15. Additionally, Watson discloses a rotary drum filter removable filter plate assembly (draining support or deck member 13). Id. at Fig. 1, col. 2, ll. 3–7. Watson also discloses an engager assembly (resilient locking strip 14, engage lugs 16 and formed indentations 18) that comprises an engager (locking strip 14 and engage lugs 16) and an engager holder (formed indentations 18). Id. at Fig. 1, col. 2, ll. 8–24. Watson’s engager 14, 16 is configured to move in a radial direction (as shown in Fig. 1). Id. Watson discloses that its invention has a particular advantage of enabling the use of preformed relatively rigid drainage members such as hard rubber, plastic or steel and obviates the problems attendant upon flexing such members to lock them in place in the manner before employed. Id. at col. 2, ll. 40–45. It would have been obvious to include Watson’s engagement assembly 14, 16 and 18 and in Luthi by replacing Luthi’s mounting clip structure 70 with Watson’s divider 17 and using Waton’s engager holder 18 to fix Luthi’s filter plate 56 with Waton’s divider 17 in place for the benefits disclosed above. With this modification, in a closed position, Watson’s engager 14,16 would extended under a first shelf (Watson’s laterally extending flange 19) of a mounting clip (Watson’s divider 17) in Luthi. Additionally, the leading end 82 of Luthi’s filter plate 56 would overlie Watson’s first shelf 19 of mounting clip 17 the same way Luthi’s leading end 82 of filter plate 56 overlie Luthi’s first shelf 74 of mounting clip 70. Luthi Fig. 6, col. 5, ll. 6–18. 
It is also noted here that a person of ordinary skill would understand that this modification would need to include Waton’s transverse groove 21 in Luthi such that Waton’s engager 14 could be adapted to fit. Watson Fig. 4, col. 2, ll. 25–33.   

    PNG
    media_image2.png
    522
    544
    media_image2.png
    Greyscale

Regarding Claim 31: 
Modified Luthi does not disclose that the assembly of claim 30, wherein a plug seal is disposed between the first shelf of the mounting clip and the filter plate.
Similar to Luthi, Giasson discloses a rotary drum filtering apparatus (rotary drum filtering apparatus 100). Giasson Fig. 3, [0030]. Additionally, Giasson also discloses a similar filter deck (coregulated cover element 156) and a mounting clip 170 with a first shelf (first coplanar cover element edge support portions 173) compared to Luthi. Id. at Fig. 3, [0032]–[0033]. Furthermore, Giasson discloses a plug seal (seal 169) between the leading edge of its filter deck 156 and the first shelf 173 of its mounting clip 170. Giasson Fig. 4, [0032]. It would have been obvious to include Giasson’s seal 169 between Waton’s first shelf 19 of the mounting clip 17and Luthi’s filter plate 56 in modified Luthi because the use of seal between a first shelf of a mounting clip and a filter plate is recognized in the art as shown by Giasson. 
Regarding Claim 32: 
The term of “width” is interpreted to be the distance between a trailing end 334 and a leading end 332. This interpretation is consistent with applicant’s disclosure. Spec. dated. Jan. 29, 2020 (“Spec.”) p. 12, Fig. 3A. 
Modified Luthi discloses the claimed limitation of the assembly of claim 30, wherein the filter plate 56 is a corrugated filter plate comprising ridges (Luthi’s ridges 66) and channels (Luthi’s grooves 68). Luthi Fig. 3, col. 4, ll. 61–67. Modified Luthi also discloses that the corrugated filter plate 56 having multiple drainage slots defined by apertures (Luthi’s louvered opening 88) in the corrugated filter plate 56 and disposed along a width of the corrugated filter plate 56 (the louvered opening 88 is parallel to the direction extending from leading end to trailing end). Id. at Fig. 6, col. 5, ll.53–63. 
Regarding Claim 33: 
As discussed in claim 30, modified Luthi discloses the assembly of claim 32, further comprising an engager slot (i.e., transverse groove 21) defined by areas of a ridge in the corrugated filter plate (the space of the groove 21 is defined by the areas of ridges 66 and grooves 68). Watson Fig. 4, col. 2, ll. 25–33. Modified Luthi also discloses that the engager 14, 16 of Watson’s the engagement assembly 14, 16 and 18 further comprises an elongate leg (lugs 16) and a handle (resilient locking strip 14). Id. at Fig. 1, col. 2, ll. 8–16. Waton’s handle 14 extends through the engager slot 21. Waton Figs. 1 and 4, col. 2, ll. 25–33. 
Regarding Claim 34: 
Modified Luthi discloses the assembly of claim 33, wherein the handle 14 of the engager 14,16 has a handle base profile (the cross-sectional profile of handle 14 as shown in Fig. 3). Watson Fig. 3, col. 1, ll. 63–65. Additionally, the handle base profile of Watson’s handle 14 would conform to a ridge 66 profile of the corrugated filter plate 56 of Luthi the same way as Watson’s handle 14 conforms to Watson’s ridge as shown in Watson’s Fig. 3—the top of handle profile 14 is level with the top of engager slot 21. Watson Fig. 3. 
Regarding Claim 35: 
Modified Luthi discloses the claimed limitation of the assembly of claim 33, wherein the handle 14 of the engager 14, 16 further comprises ears (see annotated Fig. 1 of Watson) extending from the handle base profile (see annotated Fig. 1 below).

    PNG
    media_image3.png
    458
    544
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 36–39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 36: 
Modified Luthi does not disclose the claimed limitation of that the assembly of claim 33, wherein the handle 14 of the engager 14, 16 further comprises a key and lock mechanism (as the key and lock mechanism in Watson is located on the lug 16). Watson Fig. 2, col. 2, ll. 8–24. 
Regarding Claim 37:
Modified Luthi does not disclose that the assembly of claim 33, wherein the engagement assembly 14, 16 and 18 further comprises a plug configured to be disposed in the engager slot 21 to define a locked position (in Watson, the engager slot is occupied by the handle 14, therefore, no plug structure is necessary). Watson Fig. 4, col. 2, ll. 25–34. 
Claims 38–39 depend on claim 37 and hence would be allowable upon incorporation of claim 37 into claim 33

Response to Arguments (Election/Restriction)
The applicant traverses the requirement for restriction dated Mar. 21, 2022 (“Office Action”). Applicant Rem. dated May. 17, 2022 (“Applicant Rem.”) p. 7. The applicant argues that there would be no serious search burden or examination burden as the Office Action fails to establish how the criteria apply to the present application. Id. 
In response to the applicant’s argument, the examiner would like to point out the related inventions of I, II and IV are DISTINCT because the meet the criteria set in MPEP 806.05(j). The inventions of I, II and IV have material different design, do not overlap in scope and they are not obvious variants. More details are provided in paragraph 5, 9 and 13 of the Office Action. There would be serious search and examination burden if the examiner does not restriction the application. Take the related invention of I and II for example, the search of invention I would not require a keyword search string comprising the keyword “bisection line”; the search of invention II would not require a keyword search string comprising the keyword of “axial,” “radial,” “combination of axial and radial,” “combination of axial and lateral” and “combination of radial and lateral.” 
Additionally, the proposed restrictions to inventions related as combination and sub combination (I vs. III, II vs. III and III vs. IV) meets the criteria set in MPEP 806.05(c). For example, the combination of claim 43 does not require the particulars of the subcombination of claim 26, which requires that an axial filter plate bisection line defined as a line extending through the filter plate between the leading end and the trailing end and that the engager is configured to extend in a lateral direction toward the leading end or the trailing end of the filter plate and to retract in the lateral direction toward the axial filter plate bisection line. The subcombination of 26 has separate utility such as use in a rotary drum filter that does not require a corrugated filter plate. Furthermore, there would be serious search and examination burden. For example, the search and examination of the subcombination would require a search string comprising keywords of “radial,” “axial” “a combination of axial and radial” and “a combination of radial and lateral.” On the other hand, a search string for combination would comprise keywords of “bisection.” 
The requirement is still deemed proper and is therefore made FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776